Shulman, Chief Judge.
Appellant was tried before a jury and convicted of burglary (OCGA § 16-7-1 (a) (Code Ann. § 26-1601)) and aggravated assault with intent to rape (OCGA § 16-5-21 (a) (1) (Code Ann. § 26-1302)). He enumerates three errors on appeal.
1. The only enumeration of error addressed in appellant’s brief is based on the general grounds. We have reviewed the record and transcript in this case and find ample evidence from which any rational trier of fact could have found appellant guilty beyond a reasonable doubt of the offenses charged. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560).
2. Since they are unsupported by argument in his brief, appellant’s two remaining enumerations are deemed abandoned. Rule 15 (c) (2) of the Rules of the Court of Appeals; McCormick v. State, 152 Ga. App. 14 (4) (262 SE2d 173).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.